Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 6, 2020

                                     No. 04-20-00056-CR

                                David Anthony AGUILAR, Jr.,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR1185
                        The Honorable Velia J. Meza, Judge Presiding


                                        ORDER
       The reporter’s record in this case was originally due on February 18, 2020, and on
February 25, 2020, this court notified the court reporter by letter that the record was late. On
March 6, 2020, the court reporter filed a notice of late record requesting a seventy-three-day
extension of time to file the record until May 1, 2020. The request is GRANTED. It is therefore
ORDERED that the court reporter file the reporter’s record no later than May 1, 2020. No
further requests for extension of time to file the reporter’s record will be granted.




                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court